Title: John Adams to Thomas Boylston Adams, 23 August 1800
From: Adams, John
To: Adams, Thomas Boylston


				
					Dear Thomas
					Quincy August 23d 1800.
				
				I received last night your favor of the 18th. I thank you for your account of the proceedings of the Supreme court.— I really believe you are right & that I was erroneous, in what we have said about the influence of politicks at the bar in Pensylvania. Indeed any where affected politicks do a man no good. I did not mean to prejudice you against your Quakers friends, who I doubt not are sincerely so.
				I have read your friend Horatius. But I confess to you it is an amazing mortification to me, to see my administration defended by the approbation of Washington. If I am not, I certainly ought to be a greater authority than Washington But popularity is as unjust a tyrant as Despotism. If my administration cannot be defended by the intrinsic merit of my measures & by my own authority, may it be damned. Burn this
			